EXHIBIT 16.1 November 12, 2010 US Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Dear Sirs: We have read the statements of Inolife Technologies, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated November 12, 2010 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ Jewett, Schwartz, Wolfe & Associates Hollywood, Florida 200 South Park Road, Suite 150 • Hollywood, Florida 33021 • Main 954.922.5885 • Fax 954.922.5957 • www.jsw-cpa.com Member - American Institute of Certified Public Accountants • Florida Institute of Certified Public Accountants Private Companies Practice Section of the AICPA • Registered with the Public Company Accounting Oversight Board of the SEC
